DETAILED ACTION

This application is examined under the first inventor to file provisions of the AIA .
This office action is in response to the response filed on 12/27/2021.
Claims 1-2, 5-11, 24-26, 29-36, 39-45, 58-60, and 63-70 are pending of which claims 1,  35, and 58  are independent claims, and claims 3-4, 12-24, 26, 27-28, 37-38, 46-57, and 61-62 are canceled..
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims1, 7, 24-25, 31, 33, 35, 41, 58- 59, 65, 67, 69 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190268924 to Kim (hereinafter “Kim”) in view of US. Pub. 20160119931 to Soriaga (hereinafter “Soriaga”).

Regarding claim 1: Kim discloses a method for managing a grant-free data transmission in a radio communication network, the method comprising: wherein the at  Kim, see paragraph [0131],FIG.8  a DCI may be used for activation or deactivation or reactivation or reconfiguration for the MA resource for one transceiver, if the DCI received by the UE signals activation or reactivation of the MA resource, the UE may perform grant-free or contention-based UL MA within a time resource configured, if the DCI received by the UE signals deactivation of the MA resource, the UE cannot perform grant-free/contention-based MA resource, if the DCI received by the UE includes information about reconfiguration, this means that there is change in the MA resource,  and the UE should acquire information about the changed MA resource by receiving/decoding the DL data channel indicated by the DCI, for example, 00 may be defined to indicate information about (re)activation, 01 may be defined to indicate information about deactivation, and 10 may be defined to indicate information about reconfiguration; transmitting, by the base station, the at least one SS comprising one of the at least one bit of information and the plurality of bits of information of the at least one SS to the at least one transceiver device, wherein one of the at least one bit of information and the plurality of bits of information of the at least one SS is transmitted as at least one of a Radio Resource Control (RRC) signaling and a Layer 1 (L1)(Kim, see paragraphs [0142-0143],  using RRC or DCI for grant-free configuration is based on the time resource used for grant free, there two kinds of time resources: static and dynamic and static uses RRC ( see paragraph [0142]), and dynamic uses DCI ( see paragraph [0143]),  Static MA time resource: A time resource (e.g., subframe) used by a grant-free-based scheme, semi-statically configured according to MA resource related information which is transmitted through RRC signaling or every Twindow. The static MA time resource is a time resource that the eNB does not randomly change to a time resource for grant-based access within Twindow, and  Dynamic MA time resource: The eNB may inform the UE of a subframe having a possibility of being used for grant-free transmission and the UE may confirm, through DCI reception of the subframe, whether the subframe is used to perform a grant-free or grant-based operation) signaling;  receiving, by the at least one transceiver device, the at least one SS from the base station using at least one of the RRC signaling and the L1 signaling, decoding, by the at least one transceiver device (Kim, see paragraphs [0049, physical signals corresponding to resource elements which are used by a physical layer (L1), such signals include a demodulation reference signal (DM RS) used for decoding)a plurality of bits of information indicating transmission parameters, wherein at least one bit from the plurality of bits indicates a deactivation of the at least one transceiver device for the grant-free data transmission (Kim, see paragraph [0131],FIG.8 once a mode select signal is configured,  an eNB may send selected signal through DCI bits that indicate configuration information of the selected signals, such as,  “00”  that may be defined to indicate information about (re)activation,” 01” may be defined to indicate information about deactivation, and “10” may be defined to indicate information about reconfiguration, and it should be noted that instead of DCI, and an RRC may be used to configure the indicator of a transmission parameter)wherein the at least one SS comprises one of: at least one bit of information indicating an deactivation of the at least one transceiver device for the grant-free data transmission Kim, see paragraph [0131], FIG.8,  a DCI may be used for activation or deactivation or reactivation or reconfiguration for the MA resource for one transceiver, if the DCI received by the UE signals activation or reactivation of the MA resource, the UE may perform grant-free or contention-based UL MA within a time resource configured, if the DCI received by the UE signals deactivation of the MA resource, the UE cannot perform grant-free/contention-based MA resource, if the DCI received by the UE includes information about reconfiguration, this means that there is change in the MA resource,  and the UE should acquire information about the changed MA resource by receiving/decoding the DL data channel indicated by the DCI, for example, 00 may be defined to indicate information about (re)activation, 01 may be defined to indicate information about deactivation, and 10 may be defined to indicate information about reconfiguration).

However, Kim does not explicitly teach composing, by a base station, at least one Select Signal (SS) for at least one transceiver device, wherein the at least one SS is configured to control the grant-free data transmission from the at least one transceiver device, the at least one SS; activating the at least one transceiver device based on the at least one bit of the at least one SS indicating the activation of the at least one transceiver device ; performing, by the at least one transceiver device, the grant-free (Soriaga, see paragraphs[0087-0088], a mode select signal (SS) is configured and may determine the mode of operation of OFDM circuits and modules of the air interface and Soriaga, see paragraph [0046], a transceiver is part of a base station and an eNB (base station) may also be referred to as a base station, a base transceiver station, a radio base station, a radio transceiver, a transceiver function),the at least one SS; activating the at least one transceiver device based on the at least one bit of the at least one SS indicating the activation of the at least one transceiver device (Soriaga, see paragraphs[0087-0088], air interface  is configured for the modes of operation to be activated  at those times specified by the scheduling information); performing, by the at least one transceiver device, the grant-free data transmission; composing, by the base station, the at least one SS for the at least one transceiver device; transmitting, by the base station, the at least one SS Soriaga, see paragraph [0056], the control plane of a base station also includes a radio resource control(RRC) sublayer in Layer 3 (L3 layer); the RRC sublayer is responsible for obtaining radio resources and for configuring the lower layers using RRC signaling between the eNB and the UE, such as, configuration selected signal)  signaling and a L1 signaling (Soriaga, see paragraphs[0061]-[0062], both the transmit and receive part of L1 layer are used to receive and transmit a signal, such as, configuration of selected signal); receiving, by the at least one transceiver device, the at least one SS from the base station using at least one of the RRC signaling and the L1 signaling,  the at least one SS; and  deactivating the at least one transceiver device based on the at least one bit of the at least one SS indicating the deactivation of the at least one transceiver device (Soriaga, see paragraphs[0087-0088], a select signal (SS) or a mode select signal is configured that may determine the mode of operation of OFDM circuits and modules of the air interface, such as, transceivers, and the mode select signal may be used to switch between modes of operation of an air interface  in accordance with one or more schedules and/or application needs, for example, a UE equipped with a resource-spread multiple access (RSMA) air interface, where RSMA may be implemented using low rate coding that enables grant free transmission, this RSMA  may receive scheduling information from a scheduling entity, and the mode select signal may be controlled by a processor, or  a controller in accordance with the scheduling information received from the scheduling entity so that the RSMA air interface  is configured for the modes of operation to be activated  at those times specified by the scheduling information, such mode of operation are when an application processor may operate the mode select signal to select the operation of the radio air interface to perform grant free transmission, and during the time that is not specified by the scheduling information, the select signal deactivates the selected signal, i.e., the grant free transmission). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Soriaga into Kim’s system/method because it would allow new various telecommunication standards to provide a common protocol that enables different wireless devices to communicate.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve improvements in wireless communications (Soriaga; [0004]).

Regarding claim 7: Kim discloses the method of claim 1, wherein the transmission parameters are dynamically one of configured and reconfigured based on at least one of the L1 signaling and the RRC signaling(Kim, see paragraph[0107] a grant-free transmission refers to a scheme in which the UE autonomously transmits data under no dynamic control from the eNB when data that should be transmitted by the UE is generated within a specific time/frequency resource. i.e.,  in grant-free transmission, a resource used for transmission is preconfigured or predetermined and a transmitting device attempts to perform transmission if there is data to be transmitted thereby within the resource, grant-free is used as the term indicating grant-free/autonomous/contention-based transmission scheme and the parameters of grant-free resources may be configured using DCI and grant-free parameters may be configured  using RRC. Note: dynamic configuration is for grant based configuration).  

Regarding claim 24: Kim discloses a method for managing a grant-free data transmission in a radio communication network (Kim, FIG. 8, distinguishing a grant free and grant based resources using bitmap), the method comprising: receiving, by a transceiver device, at least one Select Signal (SS) from a base station using at least one of a Radio Resource Control (RRC) signaling and a Layer 1 (L1) signaling Kim, see paragraphs [0142] Static MA time resource: a time resource (e.g., subframe) used by a grant-free/contention-based scheme, semi-statically configured according to MA resource related information which is transmitted through RRC signaling, the static MA time resource is a time resource that the eNB does not randomly change to a time resource for grant-based access. Note: a grant-free based multiple access scheme (subframe) may be performed only after resources available for grant-free based multiple access are allocated to the UE after the UE performs initial access that is once the resource configured through DCI for grant-free configuration see Kim paragraph[0131], wherein the SS comprise one of: at least one bit of information indicating one of an activation of the at least one transceiver device for the grant-free data transmission (Kim, see paragraph [0131],FIG.8  an eNB may signal, through DCI, bits that indicate configuration information, such as,  00  that may be defined to indicate information about (re)activation, 01 may be defined to indicate information about deactivation, and 10 may be defined to indicate information about reconfiguration and a deactivation of the at least one transceiver device for the grant-free data transmission, and a plurality of bits indicating transmission parameters, wherein at least one bit from the plurality of bits indicates one of an activation of the at least one transceiver device for the grant-free data transmission and a deactivation of the at least one transceiver device for the grant-free data transmission Kim, see paragraph [0131],FIG.8  an eNB may signal, through DCI, whether grant-free or contention-based MA is permitted or not, for example,  after M (e.g., M=4) subframes from subframe n in which the DCI is transmitted, i.e., whether grant-free or contention-based MA is permitted starting from subframe n+N, or  whether an MA resource is changed or not, for example, the DCI may be used for activation or deactivation or reactivation or reconfiguration for the MA resource, if the DCI received by the UE signals activation or reactivation of the MA resource, the UE may perform grant-free or contention-based UL MA within a time resource configured, if the DCI received by the UE signals deactivation of the MA resource, the UE cannot perform grant-free/contention-based MA resource, if the DCI received by the UE includes information about reconfiguration, this means that there is change in the MA resource,  and the UE should acquire information about the changed MA resource by receiving/decoding the DL data channel indicated by the DCI, for example, 00 may be defined to indicate information about (re)activation, 01 may be defined to indicate information about deactivation, and 10 may be defined to indicate information about reconfiguration; decoding, by the transceiver device, the at least one SS; performing, by the transceiver device, one of: activating the at least one Kim, see paragraph [0131],FIG.8  an eNB may signal, through DCI, whether grant-free or contention-based MA is permitted or not, the DCI received by the UE includes information about configuration or reconfiguration, if reconfiguration, it means that there is change in the MA resource,  and the UE should acquire information about the changed MA resource by receiving/decoding the DL data channel indicated by the DCI, for example, 00 may be defined to indicate information about (re)activation, 01 may be defined to indicate information about deactivation, and 10 may be defined to indicate information about reconfiguration.  

Regarding claim 25: Kim discloses the  method of claim 24, wherein the grant-free (Kim, FIG. 8, distinguishing a grant free and grant based resources using bitmap) data transmission is performed based on the transmission parameter from the at least one SS (Kim, see paragraph [0131],  an eNB may signal, through DCI, whether grant-free or contention-based MA is permitted or not after M (e.g., M=4) subframes from subframe n in which the DCI is transmitted, i.e., whether grant-free/contention-based MA is permitted starting from subframe n+N, or  whether an MA resource is changed or not, for example, the DCI may be used for activation or deactivation or reactivation/reconfiguration for the MA resource, if the DCI received by the UE signals activation or reactivation of the MA resource, the UE may perform grant-free/contention-based UL MA within a time resource configured, if the DCI received by the UE signals deactivation of the MA resource, the UE cannot perform grant-free/contention-based MA resource, if the DCI received by the UE includes information about reconfiguration, this means that there is change in the MA resource,  and the UE should acquire information about the changed MA resource by receiving/decoding the DL data channel indicated by the DCI, for example, 00 may be defined to indicate information about (re)activation, 01 may be defined to indicate information about deactivation, and 10 may be defined to indicate information about reconfiguration).  

Regarding claim 31: Kim discloses the method of claim 24, wherein the transmission parameters are dynamically one of configured and reconfigured based on at least one of the L1 signaling and the RRC signaling (Kim, see paragraph[0107] a grant-free transmission refers to a scheme in which the UE autonomously transmits data under no dynamic control from the eNB when data that should be transmitted by the UE is generated within a specific time/frequency resource. i.e.,  in grant-free transmission, a resource used for transmission is preconfigured or predetermined and a transmitting device attempts to perform transmission if there is data to be transmitted thereby within the resource, grant-free is used as the term indicating grant-free/autonomous/contention-based transmission scheme and the parameters of grant-free resources may be configured using RRC. Note: dynamic configuration is for grant based configuration).  

Regarding claim 33: Kim discloses the method of claim 24, wherein the SS is decoded by the transceiver device intended to perform the grant-free data transmission at a pre- determined time interval (Kim, FIG. 8, distinguishing a grant free and grant based resources using bitmap).  

Regarding claim 35: Kim discloses a system base station for managing a grant-free data transmission in a radio communication network, comprising: at least one transceiver device; a base station comprising: a memory; a processor; and a Select Signal (SS) composer, operably coupled to the processor and the memory, configured to: compose at least one Select Signal (SS) for the at least one transceiver device, wherein the at least one SS is configured to control the grant-free data transmission from the at least one transceiver device (Kim, see paragraph [0131],FIG.8  configuration of the SS configures the transceiver, a DCI may be used for activation or deactivation or reactivation or reconfiguration for the MA resource for one transceiver, if the DCI received by the UE signals activation or reactivation of the MA resource, the UE may perform grant-free or contention-based UL MA within a time resource configured, if the DCI received by the UE signals deactivation of the MA resource, the UE cannot perform grant-free/contention-based MA resource, if the DCI received by the UE includes information about reconfiguration, this means that there is change in the MA resource,  and the UE should acquire information about the changed MA resource by receiving/decoding the DL data channel indicated by the DCI, for example, 00 may be defined to indicate information about (re)activation, 01 may be defined to indicate information about deactivation, and 10 may be defined to indicate information about reconfiguration, wherein the at least one SS comprises one of: at least one bit of information indicating an activation of the at least one transceiver device for the grant-free data transmission, and a plurality of bits of information indicating transmission parameters, wherein at least one bit from the plurality of bits indicates Kim, see paragraphs [0142-0143], once SS is configured,  using RRC or DCI for grant-free configuration is based on the time resource used for grant free, there two kinds of time resources: static and dynamic and static uses RRC ( see paragraph [0142]), and dynamic uses DCI ( see paragraph [0143]),  Static MA time resource: A time resource (e.g., subframe) used by a grant-free-based scheme, semi-statically configured according to MA resource related information which is transmitted through RRC signaling or every Twindow. The static MA time resource is a time resource that the eNB does not randomly change to a time resource for grant-based access within Twindow, and  Dynamic MA time resource: The eNB may inform the UE of a subframe having a possibility of being used for grant-free transmission and the UE may confirm, through DCI reception of the subframe, whether the subframe is used to perform a grant-free or grant-based operation); decodes the at least one SS Kim, see paragraphs [0049, physical signals corresponding to resource elements which are used by a physical layer (L1), such signals include a demodulation reference signal (DM RS) used for decoding); activates the at least one transceiver device based on the at least one bit of the at least one SS indicating the activation of the at least one transceiver device; and performs the grant-free data transmission( Kim, see paragraph [0131],FIG.8 once a mode select signal is configured,  an eNB may send selected signal through DCI bits that indicate configuration information of the selected signals to activate or deactivate the air interface or the transceiver for grant free transmission, such as,  “00”  that may be defined to indicate information about (re)activation,” 01” may be defined to indicate information about deactivation, and “10” may be defined to indicate information about reconfiguration, and it should be noted that instead of DCI, and an RRC may be used to configure the indicator of a transmission parameter ); wherein at least one bit 11/26 15/863,911from the plurality of bits indicates a deactivation of the at least one transceiver device for the grant-free data transmission Kim, see paragraph [0131], FIG.8,  a DCI may be used for activation or deactivation or reactivation or reconfiguration for the MA resource for one transceiver, if the DCI received by the UE signals activation or reactivation of the MA resource, the UE may perform grant-free or contention-based UL MA within a time resource configured, if the DCI received by the UE signals deactivation of the MA resource, the UE cannot perform grant-free/contention-based MA resource, if the DCI received by the UE includes information about reconfiguration, this means that there is change in the MA resource,  and the UE should acquire information about the changed MA resource by receiving/decoding the DL data channel indicated by the DCI, for example, 00 may be defined to indicate information about (re)activation, 01 may be defined to indicate information about deactivation, and 10 may be defined to indicate information about reconfiguration).

However, Kim does not explicitly teach wherein said SS composer of said base station: composes the at least one SS for the at least one transceiver device, wherein the at least one SS comprises one of: at least one bit of information indicating an deactivation of the at least one transceiver device for the grant-free data transmission ; and transmits the at least one SS comprising to the at least one transceiver device, wherein the at least one SS is transmitted as at least one of a RRC signaling and a L1 signaling; and wherein the at least one transceiver device: receives the at least one SS from the base station using at least one of the RRC signaling; and deactivate the at least one transceiver device based on the at least one bit of the at least one SS indicating the deactivation of the at least one transceiver device. However, Soriaga in the same or similar field of endeavor teaches wherein said SS composer of said base station: composes the at least one SS for the at least one transceiver device, wherein the at least one SS comprises one of: at least one bit of information indicating an deactivation of the at least one transceiver device for the grant-free data transmission, (Soriaga, see paragraphs[0087-0088], a mode select signal (SS) is configured and may determine the mode of operation of OFDM circuits and modules of the air interface and Soriaga, see paragraph [0046], a transceiver is part of a base station and an eNB (base station) may also be referred to as a base station, a base transceiver station, a radio base station, a radio transceiver, a transceiver function) ; and transmits the at least one SS comprising to the at least one transceiver device (Soriaga, see paragraphs[0087-0088], air interface  is configured for the modes of operation to be activated  at those times specified by the scheduling information);, wherein the at least one SS is transmitted as at least one of a RRC signaling and a L1 signaling; and wherein the at least one transceiver device: receives the at least one SS from the base station using at least one of the RRC signaling (Soriaga, see paragraph [0056], the control plane of a base station also includes a radio resource control(RRC) sublayer in Layer 3 (L3 layer); the RRC sublayer is responsible for obtaining radio resources and for configuring the lower layers using RRC signaling between the eNB and the UE, such as, configuration selected signal) and  signaling and a L1 signaling (Soriaga, see paragraphs[0061]-[0062], both the transmit and receive part of L1 layer are used to receive and transmit a signal, such as, configuration of selected signal); and deactivate the at least one transceiver device based on the at least one bit of the at least one SS indicating the deactivation of the at least one transceiver device (Soriaga, see paragraphs[0087-0088], a select signal (SS) or a mode select signal is configured that may determine the mode of operation of OFDM circuits and modules of the air interface, such as, transceivers, and the mode select signal may be used to switch between modes of operation of an air interface  in accordance with one or more schedules and/or application needs, for example, a UE equipped with a resource-spread multiple access (RSMA) air interface, where RSMA may be implemented using low rate coding that enables grant free transmission, this RSMA  may receive scheduling information from a scheduling entity, and the mode select signal may be controlled by a processor, or  a controller in accordance with the scheduling information received from the scheduling entity so that the RSMA air interface  is configured for the modes of operation to be activated  at those times specified by the scheduling information, such mode of operation are when an application processor may operate the mode select signal to select the operation of the radio air interface to perform grant free transmission, and during the time that is not specified by the scheduling information, the select signal deactivates the selected signal, i.e., the grant free transmission). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Soriaga into Kim’s system/method because it would allow new various telecommunication standards to provide a common protocol that enables different wireless devices to communicate.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve improvements in wireless communications (Soriaga; [0004]).

Regarding claim 41: Kim discloses the system of claim 35, wherein the transmission parameters are dynamically one of configured and reconfigured based on at least one of the L1 signaling and the RRC signaling (Kim, see paragraph [0107] a grant-free transmission refers to a scheme in which the UE autonomously transmits data under no dynamic control from the eNB when data that should be transmitted by the UE is generated within a specific time/frequency resource. i.e., in grant-free transmission, a resource used for transmission is preconfigured or predetermined and a transmitting device attempts to perform transmission if there is data to be transmitted thereby within the resource, grant-free is used as the term indicating grant-free/autonomous/contention-based transmission scheme and the parameters of grant-free resources may be configured using RRC. Note: dynamic configuration is for grant based configuration.
 
Regarding claim 58: Kim discloses a transceiver device for managing a grant-free data transmission in a radio communication network(Kim, FIG. 8, distinguishing a grant free and grant based resources using bitmap where the subframes identified as grant-free subframes are used by a UE for transmission), comprising: a memory; a processor; and a select signal analyzer, operably coupled to the processor and the memory, configured to: receive at least one Select Signal (SS) from a base station using at least one of a Radio Resource Control (RRC) signaling and a Layer 1 (L1) signaling, wherein the SS comprise one of: at least one bit of information indicating one of an activation of the transceiver device for the grant-free data transmission Kim, see paragraph [0131],FIG.8  an eNB may signal, through DCI, bits that indicate configuration information, such as,  00  that may be defined to indicate information about (re)activation, 01 may be defined to indicate information about deactivation, and 10 may be defined to indicate information about reconfiguration Kim, see paragraph [0126],FIG. 8,  a unit of a time resource for grant-free or contention-based UL MA is one subframe, a basic unit larger than the subframe may be considered so that the eNB can inform the UE of information about subframes in which grant-free MA is permitted; and deactivate  the transceiver device in response to determining that the at least one bit indicates the deactivation of the transceiver device for the grant-free data transmission Kim, see paragraph [0131],FIG.8, the DCI may be used for activation or deactivation or reactivation/reconfiguration for the MA resource, if the DCI received by the UE signals activation or reactivation of the MA resource, the UE may perform grant-free/contention-based UL MA within a time resource configured, if the DCI received by the UE signals deactivation of the MA resource, the UE cannot perform grant-free/contention-based MA resource, if the DCI received by the UE includes information about reconfiguration, this means that there is change in the MA resource,  and the UE should acquire information about the changed MA resource by receiving/decoding the DL data channel indicated by the DCI, for example, 00 may be defined to indicate information about (re)activation, 01 may be defined to indicate information about deactivation, and 10 may be defined to indicate information about reconfiguration.  

Regarding claim 59: Kim discloses the system device of claim 58, wherein the grant-free data transmission is performed based on the transmission parameter from the at least one SS (Kim, see paragraph [0126], FIG. 8, a unit of a time resource for grant-free or contention-based UL MA is one subframe, a basic unit larger than the subframe may be considered so that the eNB can inform the UE of information about subframes in which grant-free MA is permitted).  

Regarding claim 65: Kim discloses the transceiver device of claim 58, wherein the transmission parameters are dynamically one of configured and reconfigured based on at least one of the L1 signaling and the RRC signaling (Kim, see paragraph [0107] a grant-free transmission refers to a scheme in which the UE autonomously transmits data under no dynamic control from the eNB when data that should be transmitted by the UE is generated within a specific time/frequency resource. i.e.,  in grant-free transmission, a resource used for transmission is preconfigured or predetermined and a transmitting device attempts to perform transmission if there is data to be transmitted thereby within the resource, grant-free is used as the term indicating grant-free/autonomous/contention-based transmission scheme and the parameters of grant-free resources may be configured using RRC. Note: dynamic configuration is for grant based configuration).  

Regarding claim 67: Kim discloses the system device of claim 58, wherein the SS is decoded by the transceiver device intended to perform the grant-free data transmission at a pre- determined time interval) Kim, see paragraph [0107], in grant-free transmission, a resource used for transmission is preconfigured or predetermined and a transmitting device attempts to perform transmission if there is data to be transmitted.  

Regarding claim 69: Kim discloses the method of claim 1, wherein the at least one bit indicating the activation in the at least one SS signal and the at least one bit indicating deactivation in the at least one SS signal is one same and different  ( Kim, see paragraph [0131],FIG.8, once SS is configured,   a DCI or RRC may be used for activation or deactivation or reactivation or reconfiguration for the MA resource for one transceiver, the UE should acquire information about the changed MA resource by receiving/decoding the DL data channel indicated by the DCI, for example, 00 may be defined to indicate information about (re)activation, 01 may be defined to indicate information about deactivation, and 10 may be defined to indicate information about reconfiguration).  

Regarding claim 70: Kim discloses the system of claim 35, wherein the at least one bit indicating the activation in the at least one SS signal and the at least one bit indicating deactivation in the at least one SS signal is one same and different( Kim, see paragraph [0131],FIG.8, once SS is configured,   a DCI or RRC may be used for activation or deactivation or reactivation or reconfiguration for the MA resource for one transceiver, the UE should acquire information about the changed MA resource by receiving/decoding the DL data channel indicated by the DCI, for example, 00 may be defined to indicate information about (re)activation, 01 may be defined to indicate information about deactivation, and 10 may be defined to indicate information about reconfiguration.

Claims 2, 6, 8, 26, 30, 32,  36, 40, 42, 60, 64 and 66  rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190268924 to Kim in view of US. Pub. 20160119931 to Soriaga and combination of Kim and Soriaga is further combined with US. Pub. 20110039568 to Zhang (hereinafter “Zhang”) 

Regarding claim 2: Kim discloses a method for managing a grant-free data transmission in a radio communication network. However, Kim does not explicitly teach the method of claim 1, wherein the grant-free data transmission from the at least one transceiver device comprises at least one of a fresh data transmission, a data retransmission and a Channel Quality Indicator (CQI) reporting. However, Zhang in the same or similar field of endeavor teaches the method of claim 1, wherein the grant-free data transmission from the at least one transceiver device comprises at least one of a fresh data transmission, a data retransmission and a Channel Quality Indicator (CQI) reporting (Zhang,  see paragraph [0059], FIG. 5, transmission of uplink control feedback information, such as channel quality index (CQI) may be rule-based, and the control feedback information for a UE, such as, CQI, PMI, RI, and ACK/NACK, is always transmitted on the PUCCH). In view of the above, having the method of Kim and then given the well-established teaching of Soriaga, It would have been obvious for 

Regarding claim 6: Kim discloses the  method of claim 1, wherein transmission parameters for a CQI reporting comprises at least one of: at least one bit from the plurality of bits indicating one of an activation of the at least one transceiver device for the grant-free data transmission and a deactivation of the at least one transceiver device for the grant-free data transmission Kim, see paragraph [0131],FIG.8  an eNB may signal, through DCI, whether grant-free or contention-based MA is permitted or not, for example,  after M (e.g., M=4) subframes from subframe n in which the DCI is transmitted, i.e., whether grant-free or contention-based MA is permitted starting from subframe n+N, or  whether an MA resource is changed or not, for example, the DCI may be used for activation or deactivation or reactivation or reconfiguration for the MA resource, if the DCI received by the UE signals activation or reactivation of the MA resource, the UE may perform grant-free or contention-based UL MA within a time resource configured, if the DCI received by the UE signals deactivation of the MA resource, the UE cannot perform grant-free/contention-based MA resource, if the DCI received by the UE includes information about reconfiguration, this means that there is change in the MA resource,  and the UE should acquire information about the changed MA resource by receiving/decoding the DL data channel indicated by the DCI, for example, 00 may be defined to indicate information about (re)activation, 01 may be defined to indicate information about deactivation, and 10 may be defined to indicate information about reconfiguration which is transmitted as at least one of the L1 signaling and the RRC signaling (Kim, see paragraphs [0142] Static MA time resource: a time resource (e.g., subframe) used by a grant-free/contention-based scheme, semi-statically configured according to MA resource related information which is transmitted through RRC signaling, the static MA time resource is a time resource that the eNB does not randomly change to a time resource for grant-based access. Note: a grant-free based multiple access scheme (subframe) may be performed only after resources available for grant-free based multiple access are allocated to the UE after the UE performs initial access that is once the resource configured through DCI for grant-free configuration see Kim paragraph[0131] ).

However, Kim does not explicitly teach at least one bit from the plurality of bits comprises at least one of a transmit power information, a reference signal information, a sub-band information, a CQI type, and a measurement configuration. However, Zhang in the same or similar field of endeavor teaches at least one bit from the plurality of bits comprises at least one of a transmit power information, a reference signal information, a sub-band information, a CQI type, and a measurement configuration (Zhang, see paragraph [0066], Table 2,  for  CB-PUSCH a DCI Format 0  is used to transport the following parameters: Modulation and coding scheme and redundancy version 5 bits,  Transmit power control (TPC) command for scheduled PUSCH 2 bits ,cyclic shift for demodulation reference signal (DMRS) 3 bits , Channel quality indicator (CQI) request 1 bit). In view of the above, having the method of Kim and then given the well-established teaching of Soriaga, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Soriaga as modified by Zhang within the system of Kim because it would allow uplink synchronized UEs to transmit uplink data without sending a scheduling request (SR) in advance. Furthermore, all references deal with same field of endeavor, thus modification of Kim  by Soriaga  as modified by Zhang  would have been to achieve reduction of latency and signaling overhead by sending data without uplink scheduling  as disclosed in Zhang para 0004.

Regarding claim 8: Kim discloses a method for managing a grant-free data transmission in a radio communication network. However, Kim does not explicitly teach the method of claim 1, wherein the transmission parameters are dynamically determined based on a type of the grant-free data transmission intended by the at least one transceiver device, and wherein the type of the grant-free data transmission is at least one of a fresh data transmission, a data retransmission and a CQI reporting. However, Zhang in the same or similar field of endeavor teaches the method of claim 1, wherein the transmission parameters are dynamically determined based on a type of the grant-free data transmission intended by the at least one transceiver device, and Zhang, see paragraph[0059], FIG. 5A, uplink control information is divided between the PUCCH and the CB-PUSCH, the control feedback information for a UE, such as, CQI, PMI, RI, and ACK/NACK, is always transmitted on the PUCCH, while other control information, such as a BSR, may be transmitted on the CB-PUSCH when granted, if the type of PUCCH defined for uplink control feedback information transmission does not allow for an SR to be transmitted by the UE, then the UE may transmit its BSR on a CB-PUSCH upon grant, and transmission and retransmission transmitted using grant free resources). In view of the above, having the method of Kim and then given the well-established teaching of Soriaga, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Soriaga as modified by Zhang within the system of Kim because it would allow uplink synchronized UEs to transmit uplink data without sending a scheduling request (SR) in advance. Furthermore, all references deal with same field of endeavor, thus modification of Kim  by Soriaga  as modified by Zhang  would have been to achieve reduction of latency and signaling overhead by sending data without uplink scheduling  as disclosed in Zhang para 0004.

Regarding claim 26: Kim discloses a method for managing a grant-free data transmission in a radio communication network. However, Kim does not explicitly teach the method of claim 24, wherein the grant-free data transmission from the transceiver device comprises at least one of a fresh data transmission, a data retransmission and a Zhang, see paragraph [0059], FIG. 5, transmission of uplink control feedback information, such as channel quality index (CQI) may be rule-based, and the control feedback information for a UE, such as, CQI, PMI, RI, and ACK/NACK, is always transmitted on the PUCCH). In view of the above, having the method of Kim and then given the well-established teaching of Soriaga, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Soriaga as modified by Zhang within the system of Kim because it would allow uplink synchronized UEs to transmit uplink data without sending a scheduling request (SR) in advance. Furthermore, all references deal with same field of endeavor, thus modification of Kim  by Soriaga  as modified by Zhang  would have been to achieve reduction of latency and signaling overhead by sending data without uplink scheduling  as disclosed in Zhang para 0004.

Regarding claim 30: Kim discloses the  method of claim 24,  comprises at least one of: at least one bit from the plurality of bits indicating one of an activation of the transceiver device for  the grant-free data transmission and a deactivation of the transceiver device for  the grant-free data transmission Kim, see paragraph [0131], FIG.8  an eNB may signal, through DCI, configuration or reconfiguration of the grant-free or contention-based MA , and the DCI received by the UE may include information about reconfiguration, this means that there is change in the MA resource,  and the UE should acquire information about the changed MA resource by receiving/decoding the DL data channel indicated by the DCI, for example, 00 may be defined to indicate information about (re)activation, 01 may be defined to indicate information about deactivation, and 10 may be defined to indicate information about reconfiguration which is transmitted as at least one of the L1 signaling and the RRC signaling(Kim, see paragraphs [0142] Static MA time resource: a time resource (e.g., subframe) used by a grant-free/contention-based scheme, semi-statically configured according to MA resource related information which is transmitted through RRC signaling, the static MA time resource is a time resource that the eNB does not randomly change to a time resource for grant-based access. Note: a grant-free based multiple access scheme (subframe) may be performed only after resources available for grant-free based multiple access are allocated to the UE after the UE performs initial access that is once the resource configured through DCI for grant-free configuration see Kim paragraph[0131] ).  

However, Kim does not explicitly teach wherein the transmission parameters for a CQI reporting,  transmitting as at least one of the L1 signaling and the RRC signaling, and at least one bit from the plurality of bits comprises at least one of a transmit power information, a reference signal information, a sub-band information, a CQI type, and a measurement configuration. However, Zhang in the same or similar field of endeavor teaches wherein the transmission parameters for a CQI reporting Zhang, see paragraph[0059], FIG. 5A, uplink control information is divided between the PUCCH and the CB-PUSCH, the control feedback information for a UE, such as, CQI, PMI, RI, and ACK/NACK, is always transmitted on the PUCCH, while other control information, such as a BSR, may be transmitted on the CB-PUSCH when granted, if the type of PUCCH defined for uplink control feedback information transmission does not allow for an SR to be transmitted by the UE, then the UE may transmit its BSR on a CB-PUSCH upon grant. Note: CQI reporting triggers configuration or reconfiguration,  transmitting as at least one of the L1 signaling and the RRC signaling, and at least one bit from the plurality of bits comprises at least one of a transmit power information, a reference signal information, a sub-band information, a CQI type, and a measurement configuration (Zhang, see paragraph[0066], Table 2,  for  CB-PUSCH a DCI Format 0  is used to transport the following parameters: Modulation and coding scheme and redundancy version 5 bits,  Transmit power control (TPC) command for scheduled PUSCH 2 bits , cyclic shift for demodulation reference signal (DMRS) 3 bits , Channel quality indicator (CQI) request 1 bit.  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Zhang into Kim’s system/method because it would allow uplink synchronized UEs to transmit uplink data without sending a scheduling request (SR) in advance.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of latency and signaling overhead by sending data without uplink scheduling (Zhang; [0004]).

Regarding claim 32: Kim discloses a method for managing a grant-free data transmission in a radio communication network. However, Kim does not explicitly teach the method of claim 24, wherein the transmission parameters are dynamically determined based on a type of the grant-free data transmission intended by the transceiver device, and wherein the type of the grant-free data transmission is at least one of a fresh data transmission, a data retransmission and a CQI reporting. However, Zhang in the same or similar field of endeavor teaches the method of claim 24, wherein the transmission parameters are dynamically determined based on a type of the grant-free data transmission intended by the transceiver device, and wherein the type of the grant-free data transmission is at least one of a fresh data transmission, a data retransmission and a CQI reporting (Zhang, see paragraph[0059], FIG. 5A, uplink control information is divided between the PUCCH and the CB-PUSCH, the control feedback information for a UE, such as, CQI, PMI, RI, and ACK/NACK, is always transmitted on the PUCCH, while other control information, such as a BSR, may be transmitted on the CB-PUSCH when granted, if the type of PUCCH defined for uplink control feedback information transmission does not allow for an SR to be transmitted by the UE, then the UE may transmit its BSR on a CB-PUSCH upon grant, and transmission and retransmission transmitted using grant free resources).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Zhang into Kim’s system/method because it would allow uplink synchronized UEs to transmit uplink data without sending a scheduling request (SR) in advance.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have (Zhang; [0004]).


Regarding claim 36: Kim discloses a method for managing a grant-free data transmission in a radio communication network. However, Kim does not explicitly teach the base station of claim 35, wherein the grant-free data transmission from the at least one transceiver device comprises at least one of a fresh data transmission, a data retransmission and a Channel Quality Indicator (CQI) reporting. However, Zhang in the same or similar field of endeavor teaches the base station of claim 35, wherein the grant-free data transmission from the at least one transceiver device comprises at least one of a fresh data transmission, a data retransmission and a Channel Quality Indicator (CQI) reporting(Zhang,  see paragraph [0059],FIG. 5, transmission of uplink control feedback information, such as channel quality index (CQI) may be rule-based, and the control feedback information for a UE, such as, CQI, PMI, RI, and ACK/NACK, is always transmitted on the PUCCH).  In view of the above, having the method of Kim and then given the well-established teaching of Soriaga, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Soriaga as modified by Zhang within the system of Kim because it would allow uplink synchronized UEs to transmit uplink data without sending a scheduling request (SR) in advance. Furthermore, all references deal with same field of endeavor, thus modification of Kim  by Soriaga  as modified by 

Regarding claim 40: Kim discloses the system of claim 35comprises at least one of: at least one bit from the plurality of bits indicating one of an activation of the grant-free data transmission from the at least one transceiver device and a deactivation of the grant-free data transmission from the at least one transceiver device (Kim, see paragraph [0131],FIG.8  an eNB may signal, through DCI, configuration or reconfiguration of the grant-free or contention-based MA , and the DCI received by the UE may include information about reconfiguration, this means that there is change in the MA resource,  and the UE should acquire information about the changed MA resource by receiving/decoding the DL data channel indicated by the DCI, for example, 00 may be defined to indicate information about (re)activation, 01 may be defined to indicate information about deactivation, and 10 may be defined to indicate information about reconfiguration which is transmitted as at least one of the L1 signaling and the RRC signaling (Kim, see paragraphs [0142] Static MA time resource: a time resource (e.g., subframe) used by a grant-free/contention-based scheme, semi-statically configured according to MA resource related information which is transmitted through RRC signaling, the static MA time resource is a time resource that the eNB does not randomly change to a time resource for grant-based access. Note: a grant-free based multiple access scheme (subframe) may be performed only after resources available for grant-free based multiple access are allocated to the UE after the UE performs initial access that is once the resource configured through DCI for grant-free configuration see Kim paragraph[0131] ). 

 However, Kim does not explicitly teach wherein the transmission parameters for a CQI reporting, transmitting as at least one of the L1 signaling and the RRC signaling, and at least one bit from the plurality of bits comprises at least one of a transmit power information, a reference signal information, a sub-band information, a CQI type, and a measurement configuration, However, Zhang in the same or similar field of endeavor teaches, wherein the transmission parameters for a CQI reporting (Zhang, see paragraph[0059], FIG. 5A, uplink control information is divided between the PUCCH and the CB-PUSCH, the control feedback information for a UE, such as, CQI, PMI, RI, and ACK/NACK, is always transmitted on the PUCCH, while other control information, such as a BSR, may be transmitted on the CB-PUSCH when granted, if the type of PUCCH defined for uplink control feedback information transmission does not allow for an SR to be transmitted by the UE, then the UE may transmit its BSR on a CB-PUSCH upon grant. Note: CQI reporting triggers configuration or reconfiguration  transmitting as at least one of the L1 signaling and the RRC signaling, and at least one bit from the plurality of bits comprises at least one of a transmit power information, a reference signal information, a sub-band information, a CQI type, and a measurement configuration (Zhang, see paragraph[0066], Table 2,  for  CB-PUSCH a DCI Format 0  is used to transport the following parameters: Modulation and coding scheme and redundancy version 5 bits,  Transmit power control (TPC) command for scheduled PUSCH 2 bits , cyclic shift for demodulation reference signal (DMRS) 3 bits , Channel quality indicator (CQI) request 1 bit.  In view of the above, having the method of Kim and then given the well-established teaching of Soriaga, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Soriaga as modified by Zhang within the system of Kim because it would allow uplink synchronized UEs to transmit uplink data without sending a scheduling request (SR) in advance. Furthermore, all references deal with same field of endeavor, thus modification of Kim  by Soriaga  as modified by Zhang  would have been to achieve reduction of latency and signaling overhead by sending data without uplink scheduling  as disclosed in Zhang para 0004.

Regarding claim 42: Kim discloses a method for managing a grant-free data transmission in a radio communication network.  However, Kim does not explicitly teach the system of claim 35, wherein the transmission parameters are dynamically determined based on a type of the grant-free data transmission intended by the at least one transceiver device, and wherein the type of the grant-free data transmission is at least one of a fresh data transmission, a data retransmission and a CQI reporting. However, Zhang in the same or similar field of endeavor teaches the base station of claim 35, wherein the transmission parameters are dynamically determined based on a type of the grant-free data transmission intended by the at least one transceiver device, and wherein the type of the grant-free data transmission is at least one of a fresh data transmission, a data retransmission and a CQI reporting(Zhang, see paragraph[0059], FIG. 5A, uplink control information is divided between the PUCCH and the CB-PUSCH, the control feedback information for a UE, such as, CQI, PMI, RI, and ACK/NACK, is always transmitted on the PUCCH, while other control information, such as a BSR, may be transmitted on the CB-PUSCH when granted, if the type of PUCCH defined for uplink control feedback information transmission does not allow for an SR to be transmitted by the UE, then the UE may transmit its BSR on a CB-PUSCH upon grant, and transmission and retransmission transmitted using grant free resources).  In view of the above, having the method of Kim and then given the well-established teaching of Soriaga, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Soriaga as modified by Zhang within the system of Kim because it would allow uplink synchronized UEs to transmit uplink data without sending a scheduling request (SR) in advance. Furthermore, all references deal with same field of endeavor, thus modification of Kim  by Soriaga  as modified by Zhang  would have been to achieve reduction of latency and signaling overhead by sending data without uplink scheduling  as disclosed in Zhang para 0004.

Regarding claim 60: Kim discloses a method for managing a grant-free data transmission in a radio communication network. However, Kim does not explicitly teach the transceiver device of claim 58, wherein the grant- free data transmission from the transceiver device comprises at least one of a fresh data transmission, a data retransmission and a Channel Quality Indicator (CQI) reporting. However, Zhang in the same or similar field of endeavor teaches the transceiver device of claim 58, wherein the grant- free data transmission from the transceiver device comprises at least one of a Zhang,  see paragraph [0059],FIG. 5, transmission of uplink control feedback information, such as channel quality index (CQI) may be rule-based, and the control feedback information for a UE, such as, CQI, PMI, RI, and ACK/NACK, is always transmitted on the PUCCH). In view of the above, having the method of Kim and then given the well-established teaching of Soriaga, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Soriaga as modified by Zhang within the system of Kim because it would allow uplink synchronized UEs to transmit uplink data without sending a scheduling request (SR) in advance. Furthermore, all references deal with same field of endeavor, thus modification of Kim  by Soriaga  as modified by Zhang  would have been to achieve reduction of latency and signaling overhead by sending data without uplink scheduling  as disclosed in Zhang para 0004.

Regarding claim 64: Kim discloses the  transceiver device of claim 58, wherein the transmission parameters for a CQI reporting comprises at least one of: at least one bit from the plurality of bits indicating one of an activation of the transceiver device for the grant-free data transmission and a deactivation of the transceiver device for the grant-free data transmission (Kim, see paragraph [0131], an eNB may signal, through DCI, whether grant-free/contention-based MA is permitted or not after M (e.g., M=4) subframes from subframe n in which the DCI is transmitted, i.e., whether grant-free/contention-based MA is permitted starting from subframe n+N, or  whether an MA resource is changed or not, for example, the DCI may be used for activation/deactivation/reactivation/reconfiguration for the MA resource, if the DCI received by the UE signals activation or reactivation of the MA resource, the UE may perform grant-free/contention-based UL MA within a time resource configured, if the DCI received by the UE signals deactivation of the MA resource, the UE cannot perform grant-free/contention-based MA resource, if the DCI received by the UE includes information about reconfiguration, this means that there is change in the MA resource,  and the UE should acquire information about the changed MA resource by receiving/decoding the DL data channel indicated by the DCI, for example, 00 may be defined to indicate information about (re)activation, 01 may be defined to indicate information about deactivation, and 10 may be defined to indicate information about reconfiguration), which is transmitted as at least one of the L1 signaling and the RRC signaling. (Kim, see paragraphs [0142] Static MA time resource: a time resource (e.g., subframe) used by a grant-free/contention-based scheme, semi-statically configured according to MA resource related information which is transmitted through RRC signaling, the static MA time resource is a time resource that the eNB does not randomly change to a time resource for grant-based access. Note: a grant-free based multiple access scheme (subframe) may be performed only after resources available for grant-free based multiple access are allocated to the UE after the UE performs initial access that is once the resource configured through DCI for grant-free configuration see Kim paragraph[0131] ). 

Zhang, see paragraph [0066], Table 2,  for  CB-PUSCH a DCI Format 0  is used to transport the following parameters: Modulation and coding scheme and redundancy version 5 bits,  Transmit power control (TPC) command for scheduled PUSCH 2 bits, cyclic shift for demodulation reference signal (DMRS) 3 bits , Channel quality indicator (CQI) request 1 bit . It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Zhang into Kim’s system/method because it would allow uplink synchronized UEs to transmit uplink data without sending a scheduling request (SR) in advance.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of latency and signaling overhead by sending data without uplink scheduling (Zhang; [0004]).

Regarding claim 66: Kim discloses a method for managing a grant-free data transmission in a radio communication network. However, Kim does not explicitly teach the transceiver device of claim 58, wherein the transmission parameters are dynamically determined based on a type of the grant-free data transmission intended by the transceiver device, and wherein the type of the grant-free data transmission is at Zhang, see paragraph[0059], FIG. 5A, uplink control information is divided between the PUCCH and the CB-PUSCH, the control feedback information for a UE, such as, CQI, PMI, RI, and ACK/NACK, is always transmitted on the PUCCH, while other control information, such as a BSR, may be transmitted on the CB-PUSCH when granted, if the type of PUCCH defined for uplink control feedback information transmission does not allow for an SR to be transmitted by the UE, then the UE may transmit its BSR on a CB-PUSCH upon grant, and transmission and retransmission transmitted using grant free resources). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Zhang into Kim’s system/method because it would allow uplink synchronized UEs to transmit uplink data without sending a scheduling request (SR) in advance.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of latency and signaling overhead by sending data without uplink scheduling (Zhang; [0004]).

Claims 5, 11, 29, 39, 44, 45 and 63 rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190268924 to Kim in view of US. Pub. 20160119931 to Soriaga and combination of Kim and Soriga is further combined with US. Pub. 20180035458 to Islam (hereinafter “Islam”). 

Regarding claim 5: Kim discloses the  method of claim 1, wherein the transmission parameters for at least one of a fresh data transmission and a data retransmission comprises at least one of: at least one bit from the plurality of bits transmitted as at least one of the L1 signaling and the RRC signaling (Kim, see paragraphs [0142] Static MA time resource: a time resource (e.g., subframe) used by a grant-free/contention-based scheme, semi-statically configured according to MA resource related information which is transmitted through RRC signaling, the static MA time resource is a time resource that the eNB does not randomly change to a time resource for grant-based access. Note: a grant-free based multiple access scheme (subframe) may be performed only after resources available for grant-free based multiple access are allocated to the UE after the UE performs initial access that is once the resource configured through DCI for grant-free configuration see Kim paragraph [0131]) indicating one of an activation of the at least one transceiver device for the grant-free data transmission and a deactivation of the at least one transceiver device for the grant-free data transmission, and at least one bit from the plurality of bits transmitted as at least one of the L1 signaling and the RRC signaling (Kim, see paragraphs [0142] Static MA time resource: a time resource (e.g., subframe) used by a grant-free/contention-based scheme, semi-statically configured according to MA resource related information which is transmitted through RRC signaling) indicating at least one of a Modulation and Coding Scheme Kim, see paragraphs [0116], MA DMRS resource pool: The MA DMRS resource pool is used by the eNB to perform channel estimation for data transmitted by an arbitrary UE when grant-free based MA is performed, and to distinguish between UEs or data, a DMRS resource (e.g., an OFDM/SC-FDM symbol or a DMRS sequence) may be used together with the MA signature  ), a Resource Position (RP) (Kim, see paragraph [0107], in grant-free transmission, a resource used for transmission is preconfigured or predetermined and a transmitting device attempts to perform transmission if there is data to be transmitted), a scheduling pattern, an orthogonal sequence, a resource allocation, a multiple access signature, a waveform configuration, a transmit power allocation, (Kim, see paragraphs [0113-0116], multiple access (MA) signature pool: an MA signature pool or a plurality of MA signatures, used to distinguish between UEs or data, when grant-free based MA is performed, an MA signature is a resource used to distinguish between UEs and may include a time and/or frequency resource, codes, codebook(s), sequences, interleaver or interleaver patterns, and a spatial domain resource, a signature used for multi-user detection (MUD) and one type of signature is used in one system, and a plurality of signatures allocated to the UE is referred to as a signature pool, such as,  MA DMRS resource pool: the MA DMRS resource pool is used by the eNB to perform channel estimation for data transmitted by an arbitrary UE when grant-free based MA is performed, to distinguish between UEs or data, a DMRS resource  may be used together with the MA signature). 

 (Islam, see paragraph [0054] grant-free UEs are configured to transmit an initial grant-free transmission (also referred to as a new transmission) and at least one grant-free retransmission associated with the initial grant-free transmission, there may be a predefined number of retransmissions, for example, a UE can be configured to transmit an initial transmission and one retransmission, in some respect, the retransmission is made irrespective of whether or not the initial transmission was successfully received and decoded to mitigates the latency of waiting for an acknowledgement (ACK) or a negative acknowledgement (NACK) prior to retransmission, such as, URLL traffic, and also the UE is given the number of retransmissions the UE is expected to make for each new transmission, and in some cases a UE is configured to make a random number of retransmissions, or no retransmission or defer retransmission). In view of the above, having the method of Kim and then given the well-established teaching of Soriaga, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Soriaga as modified by Islam within the system of Kim because it would allow a base station estimate an associated SINR of a detected activity. Furthermore, all references deal with same field of endeavor, thus modification of Kim  by Soriaga  as modified by Islam  would have been to achieve reduction of a grant-free retransmission based on a result of the grant-free activity detection as disclosed in Islam para 0014.

Regarding claim 11: Kim discloses a method for managing a grant-free data transmission in a radio communication network. However, Kim does not explicitly teach the method of claim 1, wherein composing by the base station the at least one SS for at least one transceiver device comprises: receiving at least one fresh data transmission from the at least one transceiver device; and composing the at least SS for the data retransmission without grant from the at least one transceiver device based on the at least one fresh data transmission. However, Islam in the same or similar field of endeavor teaches the method of claim 1, wherein composing by the base station the at least one SS for at least one transceiver device comprises: receiving at least one fresh data transmission from the at least one transceiver device; and composing the at least SS for the data retransmission without grant from the at least one transceiver device based on the at least one fresh data transmission (Islam, see paragraph [0054] grant-free UEs are configured to transmit an initial grant-free transmission (also referred to as a new transmission) and at least one grant-free retransmission associated with the initial grant-free transmission, there may be a predefined number of retransmissions, for example, a UE can be configured to transmit an initial transmission and one retransmission, in some respect, the retransmission is made irrespective of whether or not the initial transmission was successfully received and decoded to mitigates the latency of waiting for an acknowledgement (ACK) or a negative acknowledgement (NACK) prior to retransmission, such as, URLL traffic, and also the UE is given the number of retransmissions the UE is expected to make for each new transmission, and in some cases a UE is configured to make a random number of retransmissions).  In view of the above, having the method of Kim and then given the well-established teaching of Soriaga, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Soriaga as modified by Islam within the system of Kim because it would allow a base station estimate an associated SINR of a detected activity. Furthermore, all references deal with same field of endeavor, thus modification of Kim  by Soriaga  as modified by Islam  would have been to achieve reduction of a grant-free retransmission based on a result of the grant-free activity detection as disclosed in Islam para 0014.

Regarding claim 29: Kim discloses the  method of claim 24, wherein the transmission parameters for at least one of a fresh data transmission and a data retransmission, comprises at least one of: at least one bit from the plurality of bits transmitted as at least one of the L1 signaling and the RRC signaling (Kim, see paragraphs [0142] Static MA time resource: a time resource (e.g., subframe) used by a grant-free/contention-based scheme, semi-statically configured according to MA resource related information which is transmitted through RRC signaling, the static MA time resource is a time resource that the eNB does not randomly change to a time resource for grant-based access. Note: a grant-free based multiple access scheme (subframe) may be performed only after resources available for grant-free based multiple access are allocated to the UE after the UE performs initial access that is once the resource configured through DCI for grant-free configuration see Kim paragraph[0131] )indicating one of one of an activation of the Kim, see paragraph [0131],  an eNB may signal, through DCI, whether grant-free or contention-based MA is permitted or not after M (e.g., M=4) subframes from subframe n in which the DCI is transmitted, i.e., whether grant-free/contention-based MA is permitted starting from subframe n+N, or  whether an MA resource is changed or not, for example, the DCI may be used for activation or deactivation or reactivation/reconfiguration for the MA resource, if the DCI received by the UE signals activation or reactivation of the MA resource, the UE may perform grant-free/contention-based UL MA within a time resource configured, if the DCI received by the UE signals deactivation of the MA resource, the UE cannot perform grant-free/contention-based MA resource, if the DCI received by the UE includes information about reconfiguration, this means that there is change in the MA resource,  and the UE should acquire information about the changed MA resource by receiving/decoding the DL data channel indicated by the DCI, for example, 00 may be defined to indicate information about (re)activation, 01 may be defined to indicate information about deactivation, and 10 may be defined to indicate information about reconfiguration, as at least one of the L1 signaling and the RRC signaling indicating at least one of a modulation and coding Scheme (MCS), a Resource Position (RP) Kim, see paragraph [0107], in grant-free transmission, a resource used for transmission is preconfigured or predetermined and a transmitting device attempts to perform transmission if there is data to be transmitted), a scheduling pattern, an orthogonal sequence, a Kim, see paragraphs [0113-0116], multiple access (MA) signature pool: an MA signature pool or a plurality of MA signatures, used to distinguish between UEs or data, when grant-free based MA is performed, an MA signature is a resource used to distinguish between UEs and may include a time and/or frequency resource, codes, codebook(s), sequences, interleaver or interleaver patterns, and a spatial domain resource, a signature used for multi-user detection (MUD) and one type of signature is used in one system, and a plurality of signatures allocated to the UE is referred to as a signature pool, such as,  MA DMRS resource pool: the MA DMRS resource pool is used by the eNB to perform channel estimation for data transmitted by an arbitrary UE when grant-free based MA is performed, to distinguish between UEs or data, a DMRS resource  may be used together with the MA signature).

However, Kim does not explicitly teach a number of retransmissions and retransmissions to defer. However, Islam in the same or similar field of endeavor teaches a number of retransmissions and retransmissions to defer  (Islam, see paragraph [0054] grant-free UEs are configured to transmit an initial grant-free transmission (also referred to as a new transmission) and at least one grant-free retransmission associated with the initial grant-free transmission, there may be a predefined number of retransmissions, for example, a UE can be configured to transmit an initial transmission and one retransmission, in some respect, the retransmission is made irrespective of whether or not the initial transmission was successfully received and decoded to mitigates the latency of waiting for an acknowledgement (ACK) or a negative acknowledgement (NACK) prior to retransmission, such as, URLL traffic, and also the UE is given the number of retransmissions the UE is expected to make for each new transmission, and in some cases a UE is configured to make a random number of retransmissions, or no retransmission  or defer retransmission ) . It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Islam into Kim’s system/method because it would allow a base station estimate an associated SINR of a detected activity.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of a grant-free retransmission based on a result of the grant-free activity detection (Islam; [0014]).

Regarding claim 39: Kim discloses the  system of claim 35, wherein the transmission parameters for at least one of a fresh data transmission and a data retransmission comprises at least one of: at least one bit from the plurality of bits transmitted indicating one of an activation of from the at least one transceiver device the grant-free data transmission and a deactivation of from the at least one transceiver device for  the grant-free data transmission (Kim, see paragraph [0131],  an eNB may signal, through DCI, whether grant-free/contention-based MA is permitted or not after M (e.g., M=4) subframes from subframe n in which the DCI is transmitted, i.e., whether grant-free/contention-based MA is permitted starting from subframe n+N, or  whether an MA resource is changed or not, for example, the DCI may be used for activation/deactivation/reactivation/reconfiguration for the MA resource, if the DCI received by the UE signals activation or reactivation of the MA resource, the UE may perform grant-free/contention-based UL MA within a time resource configured, if the DCI received by the UE signals deactivation of the MA resource, the UE cannot perform grant-free/contention-based MA resource, if the DCI received by the UE includes information about reconfiguration, this means that there is change in the MA resource,  and the UE should acquire information about the changed MA resource by receiving/decoding the DL data channel indicated by the DCI, for example, 00 may be defined to indicate information about (re)activation, 01 may be defined to indicate information about deactivation, and 10 may be defined to indicate information about reconfiguration), and at least one bit from the plurality of bits transmitted as at least one of the L1 signaling and the RRC signaling indicating at least one of a Modulation and Coding Scheme (MCS), a Resource Position (RP) ( Kim, see paragraph [0107], in grant-free transmission, a resource used for transmission is preconfigured or predetermined and a transmitting device attempts to perform transmission if there is data to be transmitted), a scheduling pattern, an orthogonal sequence, a resource allocation, a multiple access signature, a waveform configuration, a transmit power allocation( Kim, see paragraphs [0113-0116], multiple access (MA) signature pool: an MA signature pool or a plurality of MA signatures, used to distinguish between UEs or data, when grant-free based MA is performed, an MA signature is a resource used to distinguish between UEs and may include a time and/or frequency resource, codes, codebook(s), sequences, interleaver or interleaver patterns, and a spatial domain resource, a signature used for multi-user detection (MUD) and one type of signature is used in one system, and a plurality of signatures allocated to the UE is referred to as a signature pool, such as,  MA DMRS resource pool: the MA DMRS resource pool is used by the eNB to perform channel estimation for data transmitted by an arbitrary UE when grant-free based MA is performed, to distinguish between UEs or data, a DMRS resource  may be used together with the MA signature). 

However, Kim does not explicitly teach a number of retransmissions and retransmissions to defer. However, Islam in the same or similar field of endeavor teaches a number of retransmissions and retransmissions to defer  (Islam, see paragraph [0054] grant-free UEs are configured to transmit an initial grant-free transmission (also referred to as a new transmission) and at least one grant-free retransmission associated with the initial grant-free transmission, there may be a predefined number of retransmissions, for example, a UE can be configured to transmit an initial transmission and one retransmission, in some respect, the retransmission is made irrespective of whether or not the initial transmission was successfully received and decoded to mitigates the latency of waiting for an acknowledgement (ACK) or a negative acknowledgement (NACK) prior to retransmission, such as, URLL traffic, and also the UE is given the number of retransmissions the UE is expected to make for each new transmission, and in some cases a UE is configured to make a random number of retransmissions, or no retransmission or defer retransmission). In view of the above, having the method 

Regarding claim 44: Kim discloses a method for managing a grant-free data transmission in a radio communication network. However, Kim does not explicitly teach the system of claim 35, wherein the at least one SS is transmitted by performing one of a SS key encryption and a cyclic redundancy check (CRC) sequence scrambling by using one of a transceiver identifier and a transceiver group identifier. However, Freda in the same or similar field of endeavor teaches the base station of claim 35, wherein the at least one SS is transmitted by performing one of a SS key encryption and a cyclic redundancy check (CRC) sequence scrambling by using one of a transceiver identifier and a transceiver group identifier20190320467, see paragraph[0214], a relationship between preamble and data may be in encoding/scrambling of data, and encoding, scrambling or CRC  for data may be associated with properties of the preamble, for example, a UE may apply a CRC using all or part of the preamble sequence, a UE may (e.g. also) modify a CRC, for example, based on resources selected for a preamble, in an example, a UE may determine to use a part of a preamble as a CRC, for example, when it transmits the preamble, e.g., using a first range of resources, when it determines to use another part of the preamble as the CRC or when it transmits the preamble using a second range of resources). In view of the above, having the method of Kim and then given the well-established teaching of Soriaga, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Soriaga as modified by Islam within the system of Kim because it would allow a base station estimate an associated SINR of a detected activity. Furthermore, all references deal with same field of endeavor, thus modification of Kim  by Soriaga  as modified by Islam  would have been to achieve reduction of a grant-free retransmission based on a result of the grant-free activity detection as disclosed in Islam para 0014.
  
Regarding claim 45: Kim discloses a method for managing a grant-free data transmission in a radio communication network. However, Kim does not explicitly teach the base station of claim 35, wherein composing by the system the at least one SS for at least one transceiver device comprises: receiving at least one fresh data transmission from the at least one transceiver device, and composing the SS for the data retransmission without grant from the at least one transceiver device based on the at least one fresh transmission. However, Islam in the same or similar field of endeavor teaches the base station of claim 35, wherein composing by the base station the at least one SS for at least one transceiver device comprises: receiving at least one fresh data transmission from the at least one transceiver device, and composing the SS for the data retransmission without grant from the at least one transceiver device based on the Islam, see paragraph [0054] grant-free UEs are configured to transmit an initial grant-free transmission (also referred to as a new transmission) and at least one grant-free retransmission associated with the initial grant-free transmission, there may be a predefined number of retransmissions, for example, a UE can be configured to transmit an initial transmission and one retransmission, in some respect, the retransmission is made irrespective of whether or not the initial transmission was successfully received and decoded to mitigates the latency of waiting for an acknowledgement (ACK) or a negative acknowledgement (NACK) prior to retransmission, such as, URLL traffic, and also the UE is given the number of retransmissions the UE is expected to make for each new transmission, and in some cases a UE is configured to make a random number of retransmissions. In view of the above, having the method of Kim and then given the well-established teaching of Soriaga, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Soriaga as modified by Islam within the system of Kim because it would allow a base station estimate an associated SINR of a detected activity. Furthermore, all references deal with same field of endeavor, thus modification of Kim  by Soriaga  as modified by Islam  would have been to achieve reduction of a grant-free retransmission based on a result of the grant-free activity detection as disclosed in Islam para 0014.

Regarding claim 63: Kim discloses the  transceiver device of claim 58, wherein the transmission parameters for at least one of a fresh data transmission and a data Kim, see paragraphs [0142] Static MA time resource: a time resource (e.g., subframe) used by a grant-free/contention-based scheme, semi-statically configured according to MA resource related information which is transmitted through RRC signaling, the static MA time resource is a time resource that the eNB does not randomly change to a time resource for grant-based access) indicating one of one of an activation of the transceiver device for the grant-free data transmission and a deactivation of the transceiver device for the grant-free data transmission Kim, see paragraph [0131],  an eNB may signal, through DCI, whether grant-free/contention-based MA is permitted or not after M (e.g., M=4) subframes from subframe n in which the DCI is transmitted, i.e., whether grant-free/contention-based MA is permitted starting from subframe n+N, or  whether an MA resource is changed or not, for example, the DCI may be used for activation/deactivation/reactivation/reconfiguration for the MA resource, if the DCI received by the UE signals activation or reactivation of the MA resource, the UE may perform grant-free/contention-based UL MA within a time resource configured, if the DCI received by the UE signals deactivation of the MA resource, the UE cannot perform grant-free/contention-based MA resource, if the DCI received by the UE includes information about reconfiguration, this means that there is change in the MA resource,  and the UE should acquire information about the changed MA resource by receiving/decoding the DL data channel indicated by the DCI, for example, 00 may be defined to indicate information about (re)activation, 01 may be defined to indicate information about deactivation, and 10 may be defined to indicate information about reconfiguration, and at least one bit from the plurality of bits transmitted as at least one of the L1 signaling and the RRC signaling indicating at least one of a modulation and coding Scheme (MCS), a Resource Position (RP) ( Kim, see paragraph [0107], in grant-free transmission, a resource used for transmission is preconfigured or predetermined and a transmitting device attempts to perform transmission if there is data to be transmitted, direct scheduling by the eNB is not involved and thus contention between different UEs is inevitably generated, a scheme of applying carrier sensing and random backoff in a state in which contention-based transmission is performed may be included in the grant-free transmission scheme), a scheduling pattern, an orthogonal sequence, a resource allocation, a multiple access signature, a waveform configuration, a transmit power allocation ( Kim, see paragraphs [0113-0116], multiple access (MA) signature pool: an MA signature pool or a plurality of MA signatures, used to distinguish between UEs or data, when grant-free based MA is performed, an MA signature is a resource used to distinguish between UEs and may include a time and/or frequency resource, codes, codebook(s), sequences, interleaver or interleaver patterns, and a spatial domain resource, a signature used for multi-user detection (MUD) and one type of signature is used in one system, and a plurality of signatures allocated to the UE is referred to as a signature pool, such as,  MA DMRS resource pool: the MA DMRS resource pool is used by the eNB to perform channel estimation for data transmitted by an arbitrary UE when grant-free based MA is performed, to distinguish between UEs or data, a DMRS resource  may be used together with the MA signature).

However, Kim does not explicitly teach a number of retransmissions and retransmissions to defer. However, Islam in the same or similar field of endeavor teaches a number of retransmissions and retransmissions to defer  (Islam, see paragraph [0054] grant-free UEs are configured to transmit an initial grant-free transmission (also referred to as a new transmission) and at least one grant-free retransmission associated with the initial grant-free transmission, there may be a predefined number of retransmissions, for example, a UE can be configured to transmit an initial transmission and one retransmission, in some respect, the retransmission is made irrespective of whether or not the initial transmission was successfully received and decoded to mitigates the latency of waiting for an acknowledgement (ACK) or a negative acknowledgement (NACK) prior to retransmission, such as, URLL traffic, and also the UE is given the number of retransmissions the UE is expected to make for each new transmission, and in some cases a UE is configured to make a random number of retransmissions, or no retransmission). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Islam into Kim’s system/method because it would allow a base station estimate an associated SINR of a detected activity.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of a grant-free retransmission based on a result of the grant-free activity detection (Islam; [0014]).

Claims 9, 10, 34, 43, and 68 rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. Kim to Kim in view of US. Pub. 20160119931 to Soriaga and combination of Kim and Soriga is further combined with   US. Pub. 20190320467 to Freda (hereinafter “Freda”) 

Regarding claim 9: Kim discloses a method for managing a grant-free data transmission in a radio communication network. However, Kim does not explicitly teach the method of claim 1, wherein composing by the base station the at least one SS for at least one transceiver device comprises: receiving a preamble sequence from the at least one transceiver device; and composing the at least SS for a fresh data transmission at the at least one transceiver device without grant based on the preamble sequence. However, Freda in the same or similar field of endeavor teaches the method of claim 1, wherein composing by the base station the at least one SS for at least one transceiver device comprises: receiving a preamble sequence from the at least one transceiver device; and composing the SS for a fresh data transmission at the at least one transceiver device without grant based on the preamble sequence (Freda, see paragraph[0129], a first message (e.g., eMSG1) may include a transmission of data combined with a preamble sequence, a preamble sequence and a data portion may be sent using separate resources, where such resources may be associated with each other, sending the preamble sequence and the data portion using separate resources may be considered as separate transmissions, and a preamble sequence may be added (e.g., prepended) to a data portion, adding the preamble sequence to the data portion may be considered to be a single transmission). In view of the above, having the method of Kim and then given the well-established teaching of Soriaga, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Soriaga as modified by Freda within the system of Kim because it would allow use of full duplex radio with an interference management unit. Furthermore, all references deal with same field of endeavor, thus modification of Kim  by Soriaga  as modified by Freda  would have been to achieve reduction or substantially elimination of self-interference by interference management unit using either hardware (e.g., a choke) or signal processing via a processor as disclosed in Freda para 0014.

Regarding claim 10: Kim discloses a method for managing a grant-free data transmission in a radio communication network.   However, Kim does not explicitly teach ) the method of claim 1, wherein the at least one SS is transmitted by performing one of a SS key encryption and a cyclic redundancy check (CRC) sequence scrambling by using one of a transceiver identifier and a transceiver group identifier. However, Freda in the same or similar field of endeavor teaches the method of claim 1, wherein the at least one SS is transmitted by performing one of a SS key encryption and a cyclic redundancy check (CRC) sequence scrambling by using one of a transceiver identifier and a transceiver group identifier(Freda, see paragraph[0214], a relationship between preamble and data may be in encoding/scrambling of data, and encoding, scrambling or CRC  for data may be associated with properties of the preamble, for example, a UE may apply a CRC using all or part of the preamble sequence, a UE may (e.g. also) modify a CRC, for example, based on resources selected for a preamble, in an example, a UE may determine to use a part of a preamble as a CRC, for example, when it transmits the preamble, e.g., using a first range of resources, when it determines to use another part of the preamble as the CRC or when it transmits the preamble using a second range of resources).  In view of the above, having the method of Kim and then given the well-established teaching of Soriaga, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Soriaga as modified by Freda within the system of Kim because it would allow use of full duplex radio with an interference management unit. Furthermore, all references deal with same field of endeavor, thus modification of Kim  by Soriaga  as modified by Freda  would have been to achieve reduction or substantially elimination of self-interference by interference management unit using either hardware (e.g., a choke) or signal processing via a processor as disclosed in Freda para 0014.

Regarding claim 34: Kim discloses a method for managing a grant-free data transmission in a radio communication network. However, Kim does not explicitly teach the method of claim 1, wherein decoding the at least one SS comprises performing one of a SS key decryption and a cyclic redundancy check (CRC) sequence descrambling using on one of a transceiver identifier of the transceiver device and a group identifier for the transceiver. However, Freda in the same or similar field of endeavor teaches the method of claim 1, wherein decoding the at least one SS comprises performing one of a SS key decryption and a cyclic redundancy check (CRC) sequence descrambling using Freda, see paragraph[0214], a relationship between preamble and data may be in encoding/scrambling of data, and encoding, scrambling or CRC  for data may be associated with properties of the preamble, for example, a UE may apply a CRC using all or part of the preamble sequence, a UE may (e.g. also) modify a CRC, for example, based on resources selected for a preamble, in an example, a UE may determine to use a part of a preamble as a CRC, for example, when it transmits the preamble, e.g., using a first range of resources, when it determines to use another part of the preamble as the CRC or when it transmits the preamble using a second range of resources, and at the receiving side descrambling is performed). In view of the above, having the method of Kim and then given the well-established teaching of Soriaga, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Soriaga as modified by Freda within the system of Kim because it would allow use of full duplex radio with an interference management unit. Furthermore, all references deal with same field of endeavor, thus modification of Kim  by Soriaga  as modified by Freda  would have been to achieve reduction or substantially elimination of self-interference by interference management unit using either hardware (e.g., a choke) or signal processing via a processor as disclosed in Freda para 0014.

Regarding claim 43: Kim discloses a method for managing a grant-free data transmission in a radio communication network. However, Kim does not explicitly teach Freda, see paragraph[0129], a first message (e.g., eMSG1) may include a transmission of data combined with a preamble sequence, a preamble sequence and a data portion may be sent using separate resources, where such resources may be associated with each other, sending the preamble sequence and the data portion using separate resources may be considered as separate transmissions, and a preamble sequence may be added (e.g., prepended) to a data portion, adding the preamble sequence to the data portion may be considered to be a single transmission). In view of the above, having the method of Kim and then given the well-established teaching of Soriaga, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Soriaga as modified by Freda within the system of Kim because it would allow use of full duplex radio with an interference management unit. Furthermore, all references deal with same field of endeavor, thus modification of Kim  by Soriaga  as modified by Freda  would have been to achieve reduction or substantially elimination of 

Regarding claim 68: Kim discloses the system device of claim 58, on one of a transceiver identifier of the transceiver and a group identifier for the transceiver (Kim, see paragraph [0127], resources for grant-free/contention-based MA on a per UE group basis, the eNB may group UEs into UE groups and allocate resources for grant-free/contention-based MA to each UE group, the eNB may assign a group ID to a corresponding UE group).
.   
However, Kim does not explicitly teach wherein decoding the at least one SS comprises performing one of a SS key decryption and a cyclic redundancy check (CRC) sequence descrambling. However, Freda in the same or similar field of endeavor teaches wherein decoding the at least one SS comprises performing one of a SS key decryption and a cyclic redundancy check (CRC) sequence descrambling (Freda, see paragraph[0214], a relationship between preamble and data may be in encoding/scrambling of data, and encoding, scrambling or CRC  for data may be associated with properties of the preamble, for example, a UE may apply a CRC using all or part of the preamble sequence, a UE may (e.g. also) modify a CRC, for example, based on resources selected for a preamble, in an example, a UE may determine to use a part of a preamble as a CRC, for example, when it transmits the preamble, e.g., using a first range of resources, when it determines to use another part of the preamble as the CRC or when it transmits the preamble using a second range of resources, and at the receiving side descrambling is performed). In view of the above, having the method of Kim and then given the well-established teaching of Soriaga, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Soriaga as modified by Freda within the system of Kim because it would allow use of full duplex radio with an interference management unit. Furthermore, all references deal with same field of endeavor, thus modification of Kim  by Soriaga  as modified by Freda  would have been to achieve reduction or substantially elimination of self-interference by interference management unit using either hardware (e.g., a choke) or signal processing via a processor as disclosed in Freda para 0014.


Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. See below: 
Applicant argues that based on the above, to the extent Kim in view Soriaga not disclose, teach or suggest these features of independent claims 1 and 35. 

Examiner respectfully disagrees with applicant, the  claimed limitations  of claim 1 and 35 deals with “ a method for managing a grant-free data transmission in a radio communication network, the method comprising: composing, by a base station, at least one Select Signal (SS) for at least one transceiver device, wherein the at least one SS is configured to control the grant-free data transmission from the at least one transceiver device, wherein the at least one SS comprises one of: at least one bit of information indicating an activation of the at least one transceiver device for the grant-free data transmission, and a plurality of bits of information indicating transmission parameters, wherein at least one bit from the plurality of bits indicates an activation of the at least one transceiver device for the grant-free data transmission; transmitting, by the base station, the at least one SS comprising one of the at least one bit of information and the plurality of bits of information of the at least one SS to the at least one transceiver device, wherein one of the at least one bit of information and the plurality of bits of information of the at least one SS is transmitted as at least one of a Radio Resource Control (RRC) signaling and a Layer 1 (L1) signaling; receiving …”  , and the office action uses US. Pub. 20190268924 to Kim and US. Pub. 20160119931 to Soriaga and the office action delay on paragraph 0049,  paragraph 0131, paragraphs 0142-0143 of Kim for disclosures of the above limitation, for example, paragraph 0131 for activation and deactivation resources for grant free configuration and activation or deactivation of rant free resources, the base station send a single bit used for (re)activation(00), deactivation(01),  and reconfiguration(10), in paragraphs 0142-0143 Kim discloses when to use DCI or RRC for configuration, and Soriaga in paragraphs 0087-0088, and paragraph 0046 teaches how the configuration and activation is delivered, i.e., air interface and transceivers and activation of this delivery mechanism during the time Kim is delivering the configuration and activation. Please see the office action.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/PHIRIN SAM/Primary Examiner, Art Unit 2476